PROXY COGNIGEN NETWORKS, INC. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints Robert K. Bench and Todd Esplin and each of them, as proxies, with full power of substitution, and hereby authorizes each of them to represent and vote, as designated below, all shares of Common Stock of Cognigen Networks, Inc., a Colorado corporation (the "Company"), held of record by the undersigned on February 28, 2008 at a Special Meeting of Shareholders (the "Special Meeting") to be held at the offices of Parr Waddoups Brown Gee & Loveless, 185 S. State Street, Suite 1300, Salt Lake City, Utah 84111, on March 31, 2008, at 11:00 a.m., local time, or at any adjournment or postponement thereof, upon the matters set forth below, all in accordance with and as more fully described in the accompanying Notice of Special Meeting and Proxy
